Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION     
 Claims 1-29 are allowed.  
This action/allowance is in response to Applicant's claim amendments and remarks filed on 06/13/2022.
  
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Moradi Pari (2021/0056770) para [0040] the vehicles 101 and 102 directly exchange communication data via a Prose interface which is referred to as a side link interface [0113] the base station 808 provides the host vehicle beam training information to the host vehicle 400 based on the path planning information. The beam training information includes directional informational that the one or more of the vehicles, can use to communicate. SU; Hongjia (2019/0372647) para
[0074] discloses different communications devices have different transmission capabilities. the network-side device learns of a transmission capability of the terminal when the terminal accesses a network, and indicates, based on transmission capabilities of different terminals, a quantity of times for which the terminal repeatedly sends the uplink information and the sidelink information. He et al. (2020/0336253) para [0248] the UE transmit the physical sidelink feedback channels (PSFCH) using multiple beams for groupcast or when the UE does not acquire a beam used for a corresponding PSCCH/PSSCH reception by beam training for unicast. [0250] The UE transmits the PSCCH/PSSCH derive a beam for the associated PSFCH transmission by beam training based on beam measurements of the reference signals transmitted by the UE that transmits the PSFCH.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “selecting a waveform for sidelink beam training between the first UE and the at least one second UE based on the capabilities” as recited in independent claim 1 with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 15 and 26 mutatis mutandis. Accordingly, claims 2-14, 16-25 and 27-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471